

117 HR 5151 IH: Col. James Floyd Turner IV U.S.M.C. GI Bill Transfer Act of 2021
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5151IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Bilirakis (for himself and Mr. Crist) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the transfer of entitlement to educational assistance under Post-9/11 Educational Assistance Program of Department of Veterans Affairs when an eligible individual dies after approval of transfer and before transferring all of the individual’s entitlement, and for other purposes.1.Short titleThis Act may be cited as the Col. James Floyd Turner IV U.S.M.C. GI Bill Transfer Act of 2021. 2.Transfer of entitlement to educational assistance under Post-9/11 Educational Assistance Program of Department of Veterans Affairs(a)In generalParagraph (4) of section 3319(h) of title 38, United States Code, is amended to read as follows:(4)Death of transferor(A)In generalThe death of an individual transferring an entitlement under this section shall not affect the use of the entitlement by the dependent to whom the entitlement is transferred.(B)Death prior to designation of transfereeIn the case of an eligible individual whom the Secretary has approved to transfer the individual’s entitlement under this section who, at the time of death, is entitled to educational assistance under this chapter and has designated a transferee or transferees under subsection (e) but has not transferred all of such entitlement to such transferee or transferees, the Secretary shall transfer the entitlement of the individual under this section by evenly distributing the amount of such entitlement between all such transferees, notwithstanding the limitations under subsection (f). .(b)ApplicabilityParagraph (4)(B) of section 3319(h) of title 38, United States Code, shall apply with respect to an eligible individual who dies on or after November 1, 2018.